DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 7-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hielscher et al. (20150223697) in view of Jiang et al. (20170224246).   With respect to claims 1 and 7, Hielscher et al. teach of a method and system for imaging tissue using diffuse optical tomography with digital detection [0003] with a detector module comprising a photodiode [0054], a transimpedance amplifier operatively coupled to the photodiode [0046, 0177] and an analog to digital converter operatively coupled to the transimpedance amplifier [0047, 0048, 0175, 0176, 0219].  Hielscher et al. teach of a housing or helmet  or headband for the phototodiode, the transimpedance amplifier, the analog-to-digital converter, and the detector module is configured to receive light from the scalp of a subject at a detector position [0216].  Hielscher et al. teach of a plurality of source modules from the light fibers in with the scalp [0216] and a plurality of detector modules where in each detector housing is configurable to receive light from the scalp at one or more detector position of a plurality of detector positions [0218].  Hielscher et al. further teach of control circuitry coupled to the source modules and detector modules and configured to operate the source and detector modules in a coordinated manner to acquire plurality of diffuse optical tomography measurements [0186, 0229, 0230].  With respect to claim 8, Hielscher et al. teach of control circuit to comprise a microcontroller [0186, 0212].  With respect to claim 9, Hielscher et al. teach of a data interface connected to the control module where the data interface is a USB interface [0103, 0176, 0179, 0186].  With respect to claim 10, Hielscher et al. teach of modeling with respect to hemispheres (claim 74, [0204]).  With respect to claim 11, Hielscher et al. teach of the control circuit to further comprise quadrature modulators and demodulators [0018, 0139, 0140, 0151, 0155, claim 52].  
With respect to claims 1 and 7, Hielscher et al. do not explicitly teach of the specifics of the helmet or housing.  In a similar field of endeavor Jiang et al. teach of a system and method for brain activity detection [0007] where signals are collected from the scalp [0010] using a multi-functional join collection helmet 1 [fig. 1] that includes a light source, detection module, control unit, and computer [0011, 0012, 0034].  Jiang et al. teach of the light source to be modulated by carriers of different frequencies to differentiate light paths of different channels where the signal is accessed from the helmet through a transmission optical fiber to irradiate the scalp [0012, 0034].  Jiang et al. teach of detection module to include photodiode [0048, #9].  Jiang et al. also teach of a detection module to include a amplifier [0048, #10].  Jiang et al. teach of light pipe or light source emission module [0040] coupled to the photodiode where the light pipe is configured to transmit light from the scalp of the subject at detector position to the photodiode.  It would have therefore been obvious to one of ordinary skill in the art to use the teaching by Jiang et al. to modify Hielscher et al. to provide a portable, low-cost synchronous detection system to establish correspondence between blood oxygen signals and neuron activities [Jiang et al. [0019, #1]].  
Claim(s) 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hielscher et al. in view of Jiang et al. and further in view of Abreu (20070106172).  The previous references do not explicitly teach of the housing dimensions.  In a similar field of endeavor Abreu teaches of head-mounted structures in the form of helmet or headbands for sensing various parameters [0038, 0271].  Abreu teaches of dimensions being less than 6 cm in length and 4 cm in width and therefore would have an area in the claimed range [0269, 0309].  It would have therefore been obvious to one of ordinary skill in the art to use the teaching by Abreu to modify Hielscher et al. to provide support and sensing structure for effectively and non-invasively measuring bodily functions and manage abnormal conditions indicated by the measurements in a safe and precise manner and ensure acquisition of undisturbed and continuous biological signals [Abreu, [0013, 0014]].  
5.	Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hielscher et al. in view of Jiang et al. in view of Abreu and further in view of Tian et al. (20110309236).  Hielscher et al. teach of the dynamic range be around 90dB with crosstalk about -50 to -60 dB [0201] but the previous references do not explicitly teach of the claimed detectivity value range.  In a similar field of endeavor Tian et al. teach of an optoelectronic device that includes photodetector with detectivity at 15 Hz with resultant NEP of the detector at 400nm with active area 0.0015 mm2 [0029, 0579-0582], with detectivity obtained as function of wavelength, applied bias, center frequency by dividing the square root of the optically active area of the device by the NEP [0536] where figure 3j(a) exhibit spectral responsivity and normalized detectivity [0539] with detectivity acquired as a function of applied bias [0575, 0576].  It would have therefore been obvious to one of ordinary skill in the art to use the teaching by Tian et al. to modify the previous references to provide maximized sensitivity and increased SNR and increase quantum efficiency and gain of the device while reducing noise and other fluctuations [Tian, [0079]].
6.	Claim(s) 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hielscher et al. in view of Jiang et al. and further in view of Nikitin et al. (20070272260).  The previous references do not explicitly teach of fiducial markings and light pipe.  In a similar field of endeavor Nikitin et al. teach of a non-invasive system and method for brain measurements that includes fiducials detectable on the scalp [0065], used to mark the scalp, and used to guide alignment with the access template to ensure proper orientation [0067].  Nikitin et al. also teach of the use of light pipe to transmit light from the scalp of the subject at the detector position to the photodiode where a first light pipe with a plurality of passageways could be aligned with a plurality of light pipes by selectively connecting the first light pipe to one of the plurality of light pipes [0066].  It would have therefore been obvious to one of ordinary skill in the art to use the teaching by Nikitin et al. to modify the previous references to ensure proper position and orientation of the structure or housing relative to the scalp of the subject and facilitate precise alignment [Nikitin [0067, 0083]]. 
7.	Claim(s) 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hielscher et al. in view of Jiang et al. and further in view of Khanicheh et al. (20140276014).  Hielscher et al. teach of the helmet or headband and Jiang et al. teach of a flexible material for the helmet [Jiang, 0035, 0041] but the references do not explicitly teach of the distance separating the source and detector modules.  In a similar field of endeavor Khanicheh et al. teach of an array of source and detector modules (fig. 3) where the optical sources are separated from the detectors 8, 9, 15 by certain distance where optical detector 8, 9, and 15 are located at increasing distances L1, L2, and L3 respectively, from the optical source 5 and may be considered as first nearest neighbor to optical source 5, second nearest neighbor to optical source 5, and third nearest neighbor to optical source 5, respectively [0107, 0108].  Khanicheh et al. teach of spacing the sources 202 and detectors 204 by any suitable distance first nearest neighbor distance may range from 10 to 20 mm or within 0.4 cm to 1.3 cm [0153], second nearest neighbor distance ranging from 20-35 mm or between 1 cm to about 3.0 cm [0153], and third nearest neighbor distance ranging from 35-50 mm or between 1.0 cm to about 5.0 cm [0153].  With respect to claim 14, Khanicheh et al. teach of dimensions of the detector housing with width less than 4 mm [0154] and length between 20 mm and up [0163].  It would have therefore been obvious to one of ordinary skill in the art to use the teaching by Khanicheh et al. to modify the previous references to effectively obtain brain measurements where multiple regions of the brain may be imaged simultaneously and thus allowing comparison of image results for the different areas or regions, thus allowing for continuous monitoring over extended periods of time and allowing for the measurement and tracking of treatment response [Khanicheh, [0072]].  
8.	Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hielscher et al. in view of Jiang et al. in view of Khanicheh et al. and further in view of Abreu.  The previous references do not explicitly teach of the area of the housing.  In a similar field of endeavor Abreu teaches of head-mounted structures in the form of helmet or headbands for sensing various parameters [0038, 0271].  Abreu teaches of dimensions being less than 6 cm in length and 4 cm in width and therefore would have an area in the claimed range [0269, 0309].  It would have therefore been obvious to one of ordinary skill in the art to use the teaching by Abreu to modify Hielscher et al. to provide support and sensing structure for effectively and non-invasively measuring bodily functions and manage abnormal conditions indicated by the measurements in a safe and precise manner and ensure acquisition of undisturbed and continuous biological signals [Abreu, [0013, 0014]].  
9.	Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hielscher et al. in view of Jiang et al. in view of Khanicheh et al. in view of Abreu and further in view of Tian et al. (20110309236).  Hielscher et al. teach of the dynamic range be around 90dB with crosstalk about -50 to -60 dB [0201] and Khanicheh et al. teach of reducing the cross-talk between optical sources and detector [0348] but the previous references do not explicitly teach of all the claimed values.  In a similar field of endeavor Tian et al. teach of an optoelectronic device that includes photodetector with detectivity at 15 Hz with resultant NEP of the detector at 400nm with active area 0.0015 mm2 [0029, 0579-0582], with detectivity [0143] with dynamic range of 75 dB [0030, 0143, 0145] with reduced cross talk [0174, 0176].  It would have therefore been obvious to one of ordinary skill in the art to use the teaching by Tian et al. to modify the previous references to provide maximized sensitivity and increased SNR and increase quantum efficiency and gain of the device while reducing noise and other fluctuations [Tian, [0079]].
10.	Claim(s) 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hielscher et al. in view of Jiang et al. in view of Khanicheh et al. in view of Tian et al. and further in view of Nikitin et al. (20070272260).  The previous references do not explicitly teach of fiducial markings and light pipe.  In a similar field of endeavor Nikitin et al. teach of a non-invasive system and method for brain measurements that includes fiducials detectable on the scalp [0065], used to mark the scalp, and used to guide alignment with the access template to ensure proper orientation [0067].  Nikitin et al. also teach of the use of light pipe to transmit light from the scalp of the subject at the detector position to the photodiode where a first light pipe with a plurality of passageways could be aligned with a plurality of light pipes by selectively connecting the first light pipe to one of the plurality of light pipes [0066].  It would have therefore been obvious to one of ordinary skill in the art to use the teaching by Nikitin et al. to modify the previous references to ensure proper position and orientation of the structure or housing relative to the scalp of the subject and facilitate precise alignment [Nikitin [0067, 0083]]. 
11.	Claim(s) 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hielscher et al. in view of Jiang et al. and further in view of Abreu et al.  Hielscher et al. teach of a method and system for imaging tissue using a wearable high-density diffuse optical tomography with digital detection [0003] with a detector module comprising a photodiode [0054], a transimpedance amplifier operatively coupled to the photodiode [0046, 0177] and an analog to digital converter operatively coupled to the transimpedance amplifier [0047, 0048, 0175, 0176, 0219].  Hielscher et al. teach of a housing or helmet  or headband for the phototodiode, the transimpedance amplifier, the analog-to-digital converter, and the detector module is configured to receive light from the scalp of a subject at a detector position [0216].  Hielscher et al. teach of a plurality of source modules from the light fibers in with the scalp [0216] and a plurality of detector modules where in each detector housing is configurable to receive light from the scalp at one or more detector position of a plurality of detector positions [0218].  Hielscher et al. further teach of control circuitry coupled to the source modules and detector modules and configured to operate the source and detector modules in a coordinated manner to acquire plurality of diffuse optical tomography measurements [0186, 0229, 0230].  Hielscher et al. teach of control circuit to comprise a microcontroller [0186, 0212].  Hielscher et al. teach of a data interface connected to the control module where the data interface is a USB interface [0103, 0176, 0179, 0186].  With respect to claim 20, Hielscher et al. teach of modeling with respect to hemispheres (claim 74, [0204]).  
Hielscher et al. teach of a helmet or headband but do not explicitly teach of the structural specifics of the helmet or housing.  In a similar field of endeavor Jiang et al. teach of a system and method for brain activity detection [0007] where signals are collected from the scalp [0010] using a multi-functional join collection helmet 1 [fig. 1] that includes a light source, detection module, control unit, and computer [0011, 0012, 0034].  Jiang et al. teach of the light source to be modulated by carriers of different frequencies to differentiate light paths of different channels where the signal is accessed from the helmet through a transmission optical fiber to irradiate the scalp [0012, 0034].  Jiang et al. teach of detection module to include photodiode [0048, #9].  Jiang et al. also teach of a detection module to include an amplifier [0048, #10].  Jiang et al. teach of light pipe or light source emission module [0040] coupled to the photodiode where the light pipe is configured to transmit light from the scalp of the subject at detector position to the photodiode.  It would have therefore been obvious to one of ordinary skill in the art to use the teaching by Jiang et al. to modify Hielscher et al. to provide a portable, low-cost synchronous detection system to establish correspondence between blood oxygen signals and neuron activities [Jiang et al. [0019, #1]].  
The previous references do not explicitly teach of the housing dimensions.  In a similar field of endeavor Abreu teaches of head-mounted structures in the form of helmet or headbands for sensing various parameters [0038, 0271].  Abreu teaches of dimensions being less than 6 cm in length and 4 cm in width and therefore would have an area in the claimed range [0269, 0309].  It would have therefore been obvious to one of ordinary skill in the art to use the teaching by Abreu to modify Hielscher et al. to provide support and sensing structure for effectively and non-invasively measuring bodily functions and manage abnormal conditions indicated by the measurements in a safe and precise manner and ensure acquisition of undisturbed and continuous biological signals [Abreu, [0013, 0014]].  
Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAISAKHI ROY whose telephone number is (571)272-7139. The examiner can normally be reached Monday-Friday 7-3 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thompson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





BR
/BAISAKHI ROY/               Primary Examiner, Art Unit 3793